ORDER
PER CURIAM.
This appeal results from the dismissal of appellant’s, Reginald White’s, motion for post conviction relief under Rule 24.035. Appellant sought to vacate his convictions resulting from guilty pleas to one count of burglary in the first degree, RSMo § 569.-160 (1986), and one count of rape, RSMo § 566.030 (1986), due to ineffectiveness of counsel. Appellant’s motion was dismissed on grounds of untimeliness and lack of verification. We fail to find that the trial court was clearly erroneous in their dismissal of appellant’s claim and therefore affirm the judgment. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989).
We have also determined that an extended opinion would have no precedential value and affirm the judgment pursuant to Rule 84.16(b). Both parties have been furnished with a supplemental memorandum, solely for their own information, stating the reasons for this order.